Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.284 Filed 04/30/19 Page 1 of 23



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN

ROBERT JEREMY HORTON; MARK                           Civil Action No. 1:18-cv-00596-GJQ-PJG
SCHOENROCK; JUSTIN GIBBS; and
PATRICK MYERS, individually and on behalf
of all others similarly situated,                    FIRST AMENDED CLASS ACTION
                                                     COMPLAINT
               Plaintiffs,
                                                     JURY TRIAL DEMANDED
v.

GAMESTOP, INC.; and SUNRISE
PUBLICATIONS, INC.,

               Defendants.


       On behalf of themselves and all others similarly situated, Plaintiffs Robert Jeremy Horton,
also known as Jeremy Horton, Mark Schoenrock, Justin Gibbs, and Patrick Myers complain and
allege as follows based on personal knowledge as to themselves, on the investigation of their
counsel, and on information and belief as to all other matters:
                                  NATURE OF THE ACTION
       1.      Plaintiffs bring this action for legal and equitable remedies resulting from the illegal
actions of GameStop, Inc. and Sunrise Publications, Inc. (collectively, “GameStop”) in
transmitting, disseminating, and/or otherwise disclosing their personal reading information and the
personal reading information of other Michigan residents to numerous third-party companies,
including data-mining companies between May 29, 2015 and July 30, 2016, in violation of
Michigan’s Video Rental Privacy Act, H.B. 5331, 84th Leg., Reg. Sess., P.A. No. 378, §§ 1-4
(Mich. 1988), id. § 5, added by H.B. 4694, 85th Leg., Reg. Sess., P.A. No. 206, § 1 (Mich. 1989)
(hereinafter, the “VRPA”).
       2.      GameStop is a video game, consumer electronics, and wireless services retailer, as
well as the publisher of the video-game magazine Game Informer.
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.285 Filed 04/30/19 Page 2 of 23




       3.      To supplement its revenues, GameStop transmitted, disseminated, and/or otherwise
disclosed the personal information of all Game Informer subscribers to data miners and other third
parties, without Plaintiffs’ or its other subscribers’ written consent, at various times between May
29, 2015 and July 30, 2016. The information GameStop transmitted, disseminated, and/or
otherwise disclosed included the full names of individuals who then subscribed or had previously
subscribed to Game Informer (collectively “subscribers” or “customers,” and individually a
“subscriber” or “customer”), the title of the publication subscribed to (i.e., Game Informer), and
home addresses (collectively “Personal Reading Information”), as well as myriad other personal,
lifestyle, and demographic information.
       4.      GameStop’s disclosures of Personal Reading Information, and other personal,
demographic, and lifestyle information, allows for highly specific targeting of groups of
individuals.

       5.      While GameStop profits handsomely from the unauthorized transmission,
dissemination, and/or disclosure of its customers’ Personal Reading Information and other
personal and demographic information, it does so without regard for its subscribers’ privacy
interests in such information. Indeed, GameStop does not obtain its customers’ consent, written
or otherwise, prior to transmitting, disseminating, and/or otherwise disclosing their Personal
Reading Information.
       6.      By transmitting, disseminating, and/or otherwise disclosing the Personal Reading

Information of its Michigan-based subscribers without their written consent between May 29, 2015
and July 30, 2016, GameStop violated the VRPA, which prohibits companies from disclosing to a
third party any record or information concerning a Michigan customer’s purchase of written
materials that identifies the customer, absent the customer’s written consent.
       7.      Accordingly, Plaintiffs bring this First Amended Class Action Complaint against
GameStop for its intentional and unlawful disclosure of its customers’ Personal Reading
Information in violation of the VRPA, and for its unjust enrichment at the expense of its own
subscribers.


                                                 2
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.286 Filed 04/30/19 Page 3 of 23




                                            PARTIES
       8.      Plaintiff Robert Jeremy Horton is a natural person and citizen of Kalamazoo,
Michigan.
       9.      Plaintiff Mark Schoenrock is a natural person and citizen of Chesterfield, Michigan.
       10.     Plaintiff Justin Gibbs is a natural person and citizen of Holt, Michigan.
       11.     Plaintiff Patrick Myers is a natural person and citizen of Ann Arbor, Michigan.
       12.     Defendant GameStop, Inc. is, and at all times mentioned herein was, a Delaware
corporation with its headquarters and principal place of business in Grapevine, Texas. GameStop,
Inc. does business in the State of Michigan and throughout the United States.
       13.     Defendant Sunrise Publicantions, Inc. is, and at all times mentioned herein was, a
Minnesota corporation with its headquarters and principal place of business in Grapevine, Texas.
Sunrise Publications, Inc. does business in the State of Michigan and throughout the United States.

                                JURISDICTION AND VENUE
       14.     This Court has subject-matter jurisdiction over this putative class action lawsuit
pursuant to 28 U.S.C. § 1332(d) because there are more than 100 class members and the aggregate
amount in controversy exceeds $5,000,000.00, exclusive of interest, fees, and costs, and at least
one Class member is a citizen of a state different from GameStop, Inc. and from Sunrise
Publications, Inc.
       15.     This Court has personal jurisdiction over both GameStop, Inc. and Sunrise

Publications, Inc. because each of them is registered to, and regularly does, conduct business in
this District, including by soliciting business from, and entering into transactions with, consumers
located in this District. Further, the unlawful conduct alleged in this First Amended Class Action
Complaint occurred in, was directed at, and/or emanated from this District.
Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial part of the events
and omissions giving rise to the claim occurred in this District. Venue is additionally proper
because Plaintiff resides within this District and because both GameStop, Inc. and Sunrise




                                                 3
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.287 Filed 04/30/19 Page 4 of 23




Publications, Inc. conduct significant business in this District, including soliciting consumer
business and entering into consumer transactions in this District.
                                     FACTUAL BACKGROUND
    I.         Michigan’s Video Rental Privacy Act
         16.      In 1988, members of the United States Senate warned that records of consumers’
purchases and rentals of audiovisual and written materials offer “a window into our loves, likes,
and dislikes,” and that “the trail of information generated by every transaction that is now recorded
and stored in sophisticated record-keeping systems is a new, more subtle and pervasive form of
surveillance.” S. Rep. No. 100-599 at 7–8 (1988) (statements of Sens. Simon and Leahy,
respectively).
         17.      That same year, in recognition of the need “to preserve [its citizens] personal
privacy with respect to the purchase, rental, or borrowing of certain materials,” Michigan’s

legislature enacted the VRPA, which prohibits companies from disclosing certain types of
sensitive consumer information without the consumer’s written consent. VRPA §§ 1-4.1
         18.      Section 2 of the VRPA states:

                  [A] person, or an employee or agent of the person, engaged in the
                  business of selling at retail, renting, or lending books or other
                  written materials . . . shall not disclose to any person, other than the
                  customer, a record or information concerning the purchase . . . of
                  those materials by a customer that indicates the identity of the
                  customer.

1
         In May 2016, the Michigan legislature amended the statute. See S.B. 490, 98th Leg., Reg. Sess.,
P.A. No. 92 (Mich. 2016) (codified at VRPA § 1, et seq.). The May 2016 amendment, which became
effective on July 31, 2016, does not apply retroactively to claims that accrued prior to its July 31, 2016
effective date. See Boelter v. Hearst Commc’ns, Inc., 192 F. Supp. 3d 427, 439-41 (S.D.N.Y. 2016)
(holding that “the amendment to the VRPA does not apply to Plaintiffs’ claims, and the Court will assess
the sufficiency of those claims under the law as it was when Plaintiffs’ claims accrued.”) (citing Landgraf
v. USI Film Prods., 511 U.S. 224, 286 (1994)); see also, e.g., Coulter-Owens v. Time Inc., No. 16-1321,
695 Fed. Appx. 117, 120-21, 2017 WL 2731309, at *3 (6th Cir. June 26, 2017); Perlin v. Time Inc., 237 F.
Supp. 3d 623, 628-33 (E.D. Mich. 2017); Moeller v. Am. Media, Inc., 235 F. Supp. 3d 868, 873-76 (E.D.
Mich. 2017); Boelter v. Advance Magazine Publishers Inc., 210 F. Supp. 3d 579, 593-96 (S.D.N.Y. 2016).
Because the claims alleged herein accrued, and thus vested, prior to the July 31, 2016 effective date of the
amended version of the statute, the pre-amendment VRPA applies in this case. See 9/28/18 Opinon and
Order Denying Motion to Dismiss (ECF No. 18), at 4 (“Thus, the unamended VRPA applies to Plaintiff’s
claims that accured prior to July 31, 2016.”).


                                                     4
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.288 Filed 04/30/19 Page 5 of 23




VRPA § 2 (emphasis added).
       19.     Michigan’s protection of reading information reflects the “gut feeling that people
ought to be able to read books and watch films without the whole world knowing,” and recognizes
that “[b]ooks and films are the intellectual vitamins that fuel the growth of individual thought. The
whole process of intellectual growth is one of privacy – of quiet, and reflection. This intimate
process should be protected from the disruptive intrusion of a roving eye.” S. Rep. No. 100-599,
at 6 (Statement of Rep. McCandless).
       20.     As Senator Patrick Leahy recognized in proposing the Video and Library Privacy
Protection Act (later codified as the federal Video Privacy Protection Act, 18 U.S.C. § 2710), “[i]n
practical terms our right to privacy protects the choice of movies that we watch with our family in
our own homes. And it protects the selection of books that we choose to read.” 134 Cong. Rec.
S5399 (May 10, 1988). Senator Leahy further explained why choices in movies and reading

materials are so private: “These activities are at the core of any definition of personhood. They
reveal our likes and dislikes, our interests and our whims. They say a great deal about our dreams
and ambitions, our fears and our hopes. They reflect our individuality, and they describe us as
people.” Id.
       21.     Michigan’s passage of the VRPA also established as a matter of law “that a person’s
choice in reading, music, and video entertainment is a private matter, and not a fit subject for
consideration by gossipy publications, employers, clubs, or anyone else for that matter.” Privacy:

Sales, Rentals of Videos, etc., House Legislative Analysis Section, H.B. No. 5331, Jan. 20, 1989
(a copy of which is attached hereto as Exhibit “A”).
       22.     Despite the fact that thousands of Michigan residents subscribe to Game Informer,
GameStop chose to disregard its legal obligations under the VRPA to these subscribers by
systematically disclosing their Personal Reading Information to third parties between May 29,
2015 and July 30, 2016.




                                                 5
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.289 Filed 04/30/19 Page 6 of 23



    II.         Consumers’ Personal Information Is a Valuable Commodity
          23.      In 2001, Federal Trade Commission (“FTC”) Commissioner Orson Swindle
remarked that “the digital revolution . . . has given an enormous capacity to the acts of collecting
and transmitting and flowing of information, unlike anything we’ve ever seen in our lifetimes . . .
[and] individuals are concerned about being defined by the existing data on themselves.”2
          24.      More than a decade later, Commissioner Swindle’s comments ring truer than ever,
as consumer data feeds an information marketplace that supports a $26 billion dollar per year
online advertising industry in the United States.3
          25.      The FTC has also recognized that consumer data possesses inherent monetary value
within the new information marketplace and publicly stated that: “Most consumers cannot begin
to comprehend the types and amount of information collected by businesses, or why their
information may be commercially valuable. Data is currency. The larger the data set, the greater

potential for analysis – and profit.”4
          26.      In fact, an entire industry exists where companies known as data miners purchase,
trade, and collect massive databases of information about consumers. Data miners then profit by
transmitting, disseminating, and/or otherwise disclosing this “extraordinarily intrusive”
information in an open and largely unregulated market.5



2
       The Information Marketplace: Merging and Exchanging Consumer Data (Mar. 13, 2001), at 8:15-
11:16,   available   at   https://www.ftc.gov/sites/default/files/documents/public_events/information-
marketplace-merging-and-exchanging-consumer-data/transcript.pdf (last visited April 29, 2018).
3
         See    Web’s     Hot    New    Commodity:   Privacy,  WSJ.com    (Feb.     28,     2011),
http://online.wsj.com/article/SB10001424052748703529004576160764037920274.html (last visited April
29, 2018).
4
         Statement of FTC Commissioner Pamela Jones Harbour (Dec. 7, 2009), at 2, available at
https://www.ftc.gov/sites/default/files/documents/public_statements/remarks-ftc-exploring-privacy-
roundtable/091207privacyroundtable.pdf (last visited April 29, 2018).
5
        See Martha C. White, Big Data Knows What You’re Doing Right Now, TIME.com (July 31, 2012),
http://moneyland.time.com/2012/07/31/big-data-knows-what-youre-doing-right-now/ (last visited April
29, 2018).



                                                   6
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.290 Filed 04/30/19 Page 7 of 23




       27.     The scope of data miners’ knowledge about consumers is immense. As noted by
The New York Times in 2012, “[i]f you are an American adult, the odds are that [they] know[]
things like your age, race, sex, weight, height, marital status, education level, politics, buying
habits, household health worries, vacation dreams—and on and on.”6
       28.     Further, “[a]s use of the Internet has grown, the data broker industry has already
evolved to take advantage of the increasingly specific pieces of information about consumers that
are now available.”7
       29.     Recognizing the serious threat the data mining industry poses to consumers’
privacy, on July 25, 2012, the co-Chairmen of the Congressional Bi- Partisan Privacy Caucus sent
a letter to nine major data brokerage companies seeking information on how those companies
collect, store, and sell their massive collections of consumer data.8

       30.     In his letter, the co-Chairmen recognized that:
                      By combining data from numerous offline and online
               sources, data brokers have developed hidden dossiers on every U.S.
               consumer. This large[-]scale aggregation of the personal
               information of hundreds of millions of American citizens raises a
               number of serious privacy concerns.9
       31.     Data mining is especially troublesome when consumer information is transmitted,
disseminated, and/or otherwise disclosed to direct-mail advertisers. In addition to causing waste


6
      Natasha Singer, You for Sale: Mapping, and Sharing, the Consumer Genome, N.Y. Times (June
16, 2012), available at http://www.nytimes.com/2012/06/17/technology/acxiom-the-quiet-giant-of-
consumer-database-marketing.html (last visited April 29, 2018).
7
        Letter from Senator John D. Rockefeller IV, Chairman, Senate Committee on Commerce, Science,
and Transportation, to Scott E. Howe, Chief Executive Officer, Acxiom (Oct. 9, 2012) available at
http://www.commerce.senate.gov/public/?a=Files.Serve&File_id=3bb94703-5ac8-4157-a97b-
a658c3c3061c (last visited April 29, 2018).
8
        See Bipartisan Group of Lawmakers Query Data Brokers About Practices Involving Consumers’
Personal     Information,    Website     of     Senator     Ed       Markey       (July 25,   2012),
http://www.markey.senate.gov/news/press-releases/bipartisan-group-of-lawmakers-query-data-brokers-
about-practices-involving-consumers-personal-information (last visited April 29, 2018).
9
       Id.



                                                  7
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.291 Filed 04/30/19 Page 8 of 23




and inconvenience, direct-mail advertisers often use consumer information to lure unsuspecting
consumers into various scams10, including fraudulent sweepstakes, charities, and buying clubs.
Thus, when companies like GameStop share information with data miners and direct-mail
advertisers, they contribute to the “[v]ast databases of names and personal information” that are
often “sold to thieves by large publicly traded companies,” which “put[s] almost anyone within
the reach of fraudulent telemarketers” and other criminals.11
       32.     Information disclosures like GameStop’s are particularly dangerous to the elderly.
“Older Americans are perfect telemarketing customers, analysts say, because they are often at
home, rely on delivery services, and are lonely for the companionship that telephone callers
provide.”12 The FTC notes that “[t]he elderly often are the deliberate targets of fraudulent
telemarketers who take advantage of the fact that many older people have cash reserves or other
assets to spend on seemingly attractive offers.”13

       33.     Indeed, an entire black market exists where the personal information of vulnerable
elderly Americans is exchanged. Thus, information disclosures like GameStop’s are particularly
troublesome because of their cascading nature: “Once marked as receptive to [a specific] type of
spam, a consumer is often bombarded with similar fraudulent offers from a host of scam artists.”14
       34.     Most recently, Cambridge Analytica, a British data-mining and data-analytics
company, was revealed to have collected the data of approximately 87 million Facebook users,


10
        See Prize Scams, Federal Trade Commission, http://www.consumer.ftc.gov/articles/0199-prize-
scams (last visited April 29, 2018).
11
        Charles Duhigg, Bilking the Elderly, With a Corporate Assist, The New York Times, May 20, 2007,
available at http://www.nytimes.com/2007/05/20/business/20tele.html?pagewanted=all&_r=0 (last visited
April 29, 2018).
12
       Id.
13
         Fraud Against Seniors: Hearing before the Senate Special Committee on Aging (August 10, 2000)
(prepared           statement             of         the          FTC),            available          at
https://www.ftc.gov/sites/default/files/documents/public_statements/prepared-statement-federal-trade-
commission-fraud-against-seniors/agingtestimony.pdf (last visited April 29, 2018).
14
       Id.


                                                   8
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.292 Filed 04/30/19 Page 9 of 23




and then used that data, together with data from various other sources, to create psychographic
profiles of people that could be used to influence voter opinion on behalf of politicians who hired
them.15
            35.      Thus, as consumer data has become an ever-more valuable commodity, the data
mining industry has experienced rapid and massive growth. GameStop is not alone in jeopardizing
its subscribers’ privacy and well-being in exchange for increased revenue: disclosing subscriber
information to data miners, direct marketers, and other third parties is a widespread practice in the
publishing industry. Unfortunately for consumers, this growth has come at the expense of their
most basic privacy rights.

     III.         Consumers Value Their Privacy and Consider Companies’ Privacy Practices
                  When Making Purchases
            36.      As the data mining industry has grown, so too have consumer concerns regarding

the privacy of personal information.
            37.      Consumers are increasingly incorporating privacy concerns and values into their
purchasing decisions and companies viewed as having weaker privacy protections are forced to
offer greater value elsewhere (through better quality and/or lower prices) than their privacy-
protective competitors.
            38.      A recent survey conducted by Harris Interactive on behalf of TRUSTe, Inc. showed
that 89 percent of consumers polled avoid doing business with companies who they believe do not
protect their privacy online.16 As a result, 81 percent of smartphone users polled said that they

avoid using smartphone apps that they don’t believe protect their privacy online.17


15
         Rosenberg, Matthew; Confessore, Nicholas; Cadwallader, Carole, How Trump Consultants
Exploited the Facebook Data of Millions. The New York Times, March 17, 2018, available at
https://www.nytimes.com/2018/03/17/us/politics/cambridge-analytica-trump-campaign.html (last visited
April 29, 2018).
16
        See 2013 TRUSTe US Consumer Confidence Index, TRUSTe, http://www.truste.com/us-consumer-
confidence-index-2013/ (last visited April 29, 2018).
17
            Id.



                                                     9
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.293 Filed 04/30/19 Page 10 of 23




         39.     In fact, consumers’ personal information has become such a valuable commodity
 that companies are beginning to offer individuals the opportunity to sell their personal information
 themselves.18 These companies’ business models capitalize on a fundamental tenet underlying the
 personal information marketplace: consumers recognize the economic value of their private data.
 Research shows that consumers are willing to pay a premium to purchase services from companies
 that adhere to more stringent policies of protecting their personal data.19
         40.     Thus, in today’s economy, individuals and businesses alike place a real,
 quantifiable value on consumer data and corresponding privacy rights.20 As such, where a business
 offers customers a service that includes statutorily guaranteed privacy protections, yet fails to
 honor these guarantees, the customer receives a service of less value than the service paid for.
    IV.     GameStop Unlawfully Transmits, Disseminates, and/or Otherwise Discloses its
            Subscribers’ Personal Reading Information
         41.     GameStop maintains a vast digital database comprised of its subscribers’ Personal
 Reading Information. Plaintiffs are informed and believe, and thereupon allege, that between May
 29, 2015 and July 30, 2016, GameStop transmitted, disseminated, and/or otherwise disclosed its
 subscribers’ Personal Reading Information to marketing companies and cooperatives, consumer-
 facing businesses, electronics companies and video-game publishers with whom it partners
 (including, on information and belief, Microsoft, Sony, and Nintendo), and other companies owned
 by GameStop, Corp. (the holding company of GameStop), as well as to data mining companies


 18
         See Joshua Brustein, Start-Ups Seek to Help Users Put a Price on Their Personal Data, N.Y. Times
 (Feb. 12, 2012), available at http://www.nytimes.com/2012/02/13/technology/start-ups-aim-to-help-users-
 put-a-price-on-their-personal-data.html (last visited April 29, 2018).
 19
          See Tsai, Cranor, Acquisti, and Egelman, The Effect of Online Privacy Information on Purchasing
 Behavior, 22(2) Information Systems Research 254, 254 (2011); see also European Network and
 Information Security Agency, Study on monetising privacy (Feb. 27, 2012), available at
 https://www.enisa.europa.eu/activities/identity-and-trust/library/deliverables/monetising-privacy   (last
 visited April 29, 2018).
 20
          See Hann, et al., The Value of Online Information Privacy: An Empirical Investigation (Oct. 2003)
 at 2, available at http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.321.6125 (last visited April 29,
 2018) (“The real policy issue is not whether consumers value online privacy. It is obvious that people value
 online privacy.”)


                                                     10
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.294 Filed 04/30/19 Page 11 of 23




 (including, on information and belief, Alteryx, Lorton Data, and Experian), who then
 supplemented that information with additional sensitive personal, lifestyle, and demographic
 information about each GameStop subscriber.
        42.     Plaintiffs are informed and believe, and thereupon allege, that between May 29,
 2015 and July 30, 2016, GameStop then further, transmitted, disseminated, and/or otherwise
 disclosed its mailing lists – which included subscribers’ Personal Reading Information identifying
 them as purchasers of Game Informer, as well as other sensitive information obtained from data
 miners – to marketing companies and cooperatives, consumer-facing businesses, electronics
 companies and video-game publishers with whom it partners (including, on information and belief,
 Microsoft, Sony, and Nintendo), other companies owned by GameStop, Corp. (the holding
 company of GameStop), and the list goes on. See id.
        43.     Plaintiffs are informed and believe, and thereupon allege, that as a result of

 GameStop’s data compiling and sharing practices, companies can purchase mailing lists from
 GameStop that identify Game Informer subscribers and disclose other personal details of those
 subscribers. Disclosures of such highly-sensitive personal information put consumers at risk of
 serious harm from scammers.
        44.     GameStop failed to seek its subscribers’ prior written consent to the disclosure of
 their Personal Reading Information between May 29, 2015 and July 30, 2016, and subscribers
 remain unaware that their Personal Reading Information and other sensitive personal information

 has been bought and transmitted, disseminated, and/or otherwise disclosed on the open market.
        45.     Consumers sign up for Game Informer subscriptions through numerous media
 outlets, including the Internet, telephone, traditional mail, and even in store at a GameStop
 location. Regardless of how the consumer subscribed, GameStop uniformly failed to obtain any
 form of consent from – or even provided effective notice to – its subscribers to authorize the
 disclosure of their Personal Reading Information between May 29, 2015 and July 30, 2016.
        46.     Thus, Plaintiffs are informed and believe, and thereupon allege, that between May
 29, 2015 and July 30, 2016, GameStop disclosed the Personal Reading Information of all of its


                                                11
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.295 Filed 04/30/19 Page 12 of 23




 Game Informer subscribers – including their reading habits and preferences that can “reveal
 intimate facts about our lives, from our political and religious beliefs to our health concerns”21 –
 to multiple third parties.
         47.     By and through these actions, GameStop intentionally disclosed to third parties the
 Personal Reading Information of its Michigan subscribers, including of Plaintiffs and all other
 members of the Class, without the requisite consent, in direct violation of the VRPA.
                         ALLEGATIONS RELATING TO PLAINTIFFS
         48.     Each of the Plaintiffs is presently a citizen and resident of the State of Michigan.
 Plaintiffs Horton, Gibbs, and Myers each resided in Michigan at all times between May 29, 2015
 and July 30, 2016, as well as other periods of time. Plaintiff Schoenrock resided in Michigan at all
 times between May 29, 2015 and in or about November 2015, among other periods of time.
         49.     Each of the Plaintiffs purchased a subscription to Game Informer magazine from

 GameStop with money.
         50.     Plaintiffs Schoenrock, Gibbs, and Myers maintained paid subscriptions to Game
 Informer magazine at all times between May 29, 2015 and July 30, 2016 (as well as at various
 times prior to May 29, 2015), and each of them received print copies of Game Informer magazine
 at a residential address in Michigan during either all or a substantial part of the period of time
 between May 29, 2015 and July 30, 2016, as well during various other periods of time prior to
 May 29, 2015.

         51.     Plaintiff Horton maintained a paid subscription to Game Informer magazine at
 various times prior to May 29, 2015, and he received print versions of Game Informer magazine
 at his residential addresses in Michigan during such periods of time.
         52.     None of the Plaintiffs ever agreed in writing or otherwise to allow GameStop to sell
 or disclose his Personal Reading Information to any unrelated third parties.



 21
          California’s Reader Privacy Act Signed into Law, Electronic Frontier Foundation (Oct. 3, 2011),
 https://www.eff.org/press/archives/2011/10/03 (last visited April 29, 2018).


                                                   12
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.296 Filed 04/30/19 Page 13 of 23




        53.     None of the Plaintiffs received notice of such disclosures before GameStop
 disclosed his Personal Reading Information to third parties.
        54.     Plaintiffs are informed and believe, and thereupon allege, that at various times
 between May 29, 2015 and July 30, 2016, GameStop disclosed each of their Personal Reading
 Information (i.e., information that identifies them as having purchased a subscription to Game
 Informer), without obtaining any of their permission or notifying any of them in advance, to
 marketing companies and cooperatives, consumer-facing businesses, electronics companies and
 video-game publishers with whom it partners (including, on information and belief, Microsoft,
 Sony, and Nintendo), and other companies owned by GameStop, Corp. (the holding company of
 GameStop), as well as to data mining companies (including, on information and belief, Alteryx,
 Lorton Data, and Experian), who in turn appended the information with data from their own
 records.

        55.     Plaintiffs are informed and believe, and thereupon allege, that at, during this same
 time period, GameStop also disclosed each of their Personal Reading Information to other third-
 party companies, including so-called “database cooperatives” without first obtaining any of their
 consent or notifying any of them in advance of the disclosures.
        56.     GameStop’s disclosures of Plaintiffs’ Personal Reading Information between May
 29, 2015 and July 30, 2016 constituted clear violations of the VRPA.
        57.     Further, and even though it lacked permission to even disclose their Personal

 Reading Information in the first place, GameStop profited from its disclosures of Plaintiffs’
 Personal Reading Information.
        58.     Because GameStop transmitted, disseminated, and/or otherwise disclosed and
 disclosed Plaintiffs’ Personal Reading Information between May 29, 2015 and July 30, 2016,
 Plaintiffs now receive junk mail and telephone solicitations to their residences. These unwarranted
 offers waste Plaintiffs' time, money, and resources. These harassing junk mail offerings and phone
 call solicitations are attributable to GameStop's unauthorized transmission, dissemination, and/or
 disclosure of Plaintiffs’ Personal Reading Information, and they invaded Plaintiffs' privacy.


                                                 13
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.297 Filed 04/30/19 Page 14 of 23




        59.     Because Plaintiffs are entitled by law to privacy in their Personal Reading
 Information, and because they paid money for their subscriptions to Game Informer, GameStop's
 transmission, dissemination, and/or disclosure of their Personal Reading Information deprived
 Plaintiffs of the full set of benefits to which they were entitled as a part of their Game Informer
 subscriptions, thereby causing them economic harm. Accordingly, what Plaintiffs received
 (subscriptions without statutory privacy protections) was less valuable than what they paid for
 (subscriptions with accompanying statutory privacy protections), and they would not have been
 willing to pay as much, if at all, for their Game Informer subscriptions had they known that
 GameStop would disclose their Personal Reading Information.
                               CLASS ACTION ALLEGATIONS
        60.     Plaintiffs seeks to represent a class defined as all Michigan residents who, at any
 point in time between May 29, 2015 and July 30, 2016, had their Personal Reading Information

 disclosed to one or more third parties by GameStop without having provided GameStop prior
 written permission to make such disclosures (the “Class”). Excluded from the Class is any entity
 in which GameStop has a controlling interest, and officers or directors of GameStop.
        61.     Members of the Class are so numerous that their individual joinder herein is
 impracticable. Plaintiffs are informed and believes, and thereupon allege, that members of the
 Class number in the thousands. The precise number of Class members and their identities are
 unknown to Plaintiffs at this time but are readily determinable in GameStop’s records through

 discovery. Class members may be notified of the pendency of this action by mail and/or publication
 through the distribution records of GameStop.
        62.     Common questions of law and fact exist as to all Class members and predominate
 over questions affecting only individual Class members. Common legal and factual questions
 include, but are not limited to: (a) whether GameStop is “engaged in the business of selling at
 retail” books or other written materials (i.e., magazines); (b) whether GameStop obtained consent
 before disclosing to third parties Plaintiffs’ and the Class’s Personal Reading Information; (c)
 whether GameStop’s disclosure of Plaintiffs’ and the Class’s Personal Reading Information


                                                 14
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.298 Filed 04/30/19 Page 15 of 23




 violated the Video Rental Privacy Act, VRPA § 2; and (d) whether GameStop’s transmission,
 dissemination, and/or disclosure of Plaintiffs’ and the Class’s Personal reading Information
 constitutes unjust enrichment.
         63.     The claims of the named Plaintiffs are typical of the claims of the Class in that the
 named Plaintiffs and the Class sustained damages as a result of GameStop’s uniform wrongful
 conduct, based upon GameStop’s disclosure of Plaintiffs’ and the Class’s Personal Reading
 Information.
         64.     Plaintiffs are adequate representatives of the Class because their interests do not
 conflict with the interests of the Class members they seek to represent, they have retained
 competent counsel experienced in prosecuting class actions, and they intend to prosecute this
 action vigorously. The interests of Class members will be fairly and adequately protected by
 Plaintiffs and they counsel.

         65.     The class mechanism is superior to other available means for the fair and efficient
 adjudication of the claims of Class members. Each individual Class member may lack the
 resources to undergo the burden and expense of individual prosecution of the complex and
 extensive litigation necessary to establish GameStop’s liability. Individualized litigation increases
 the delay and expense to all parties and multiplies the burden on the judicial system presented by
 the complex legal and factual issues of this case. Individualized litigation also presents a potential
 for inconsistent or contradictory judgments. In contrast, the class action device presents far fewer

 management difficulties and provides the benefits of single adjudication, economy of scale, and
 comprehensive supervision by a single court on the issue of GameStop’s liability. Class treatment
 of the liability issues will ensure that all claims and claimants are before this Court for consistent
 adjudication of the liability issues.




                                                  15
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.299 Filed 04/30/19 Page 16 of 23



                                       CLAIMS FOR RELIEF
                                     FIRST CLAIM FOR RELIEF
                                          Violation of the VRPA
                         (By Plaintiffs, on Behalf of Themselves and the Class,
                        Against GameStop, Inc. and Sunrise Publications, Inc.)
           66.   Plaintiffs repeat the allegations contained in paragraphs 1-65 as if fully set forth
 herein.
           67.   Plaintiffs bring this claim on behalf of themselves and on behalf of members of the
 Class against GameStop (defined herein collectively as defendants GameStop, Inc. and Sunrise
 Publications, Inc.).
           68.   Because GameStop publishes and sells subscriptions to Game Informer magazine
 to consumers, GameStop is engaged in the business of selling written materials at retail. See VRPA
 § 2.
           69.   By purchasing subscriptions to Game Informer, Plaintiffs purchased written

 materials at retail from GameStop. See VRPA § 2.
           70.   Because Plaintiffs purchased written materials at retail from GameStop, Plaintiffs
 are each a “customer” within the meaning of the VRPA. See VRPA § 1(a).
           71.   Plaintiffs are informed and believe, and thereupon allege, that at various times
 between May 29, 2015 and July 30, 2016, GameStop disclosed to third parties the Personal
 Reading Information of each of the Plaintiffs, which identified each of them as a subscriber of
 Game Informer, in at least two ways.

           72.   First, Plaintiffs are informed and believe, and thereupon allege, that GameStop
 disclosed, at various times between May 29, 2015 and July 30, 2016, customer mailing lists
 containing Plaintiffs’ Personal Reading Information to various marketing companies and
 cooperatives, consumer-facing businesses, electronics companies and video-game publishers with
 whom it partners (including, on information and belief, Microsoft, Sony, and Nintendo), and other
 companies owned by GameStop, Corp. (the holding company of GameStop), as well as to data
 mining companies (including, on information and belief, Alteryx, Lorton Data, Experian, and/or




                                                  16
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.300 Filed 04/30/19 Page 17 of 23




 various others) who then supplemented those lists with additional sensitive personal, lifestyle, and
 demographic information from their own databases, before sending the lists back to GameStop.
        73.     Second, Plaintiffs are informed and believe, and thereupon allege, that at various
 times between May 29, 2015 and July 30, 2016, GameStop transmitted, disseminated, and/or
 otherwise disclosed its customer mailing lists containing Plaintiff’s Personal Reading Information
 – enhanced with additional personal, demographic and lifestyle information added by the data
 miners – to other third-party companies, which in turn transmitted, disseminated, and/or otherwise
 disclosed and/or disclosed those lists and that information to numerous other parties, including
 electronics companies and video-game publishers with whom GameStop partners (including, on
 information and belief, Microsoft, Sony, and Nintendo) and other companies owned by GameStop,
 Corp. (the holding company of GameStop).
        74.     Plaintiffs are informed and believes, and thereupon allege, that at various times

 between May 29, 2015 and July 30, 2016, GameStop also disclosed customer mailing lists
 containing Plaintiffs’ Personal Reading Information to other publishers, electronics companies,
 and video game publishers in return for lists of names, addresses and other contact information
 pertaining to “prospects”, i.e., individuals who do not presently subscribe to Game Informer but
 who, based on certain personal demographic information, GameStop and its affiliates have deemed
 likely to subscribe if presented with the opportunity to do so via direct marketing by GameStop.
 Lists of “prospects” have significant value to publishers such as GameStop.

        75.     By transmitting, disseminating, and/or otherwise disclosing or otherwise disclosing
 for value its subscriber lists between May 29, 2015 and July 30, 2016, as set forth above, GameStop
 disclosed to persons, other than Plaintiffs, records or information concerning Plaintiffs’ purchases
 of written materials from GameStop. See VRPA § 2.
        76.     The records or information GameStop disclosed to third parties between May 29,
 2015 and July 30, 2016, as set forth above, indicate Plaintiffs’ names and address(es), as well as
 the fact that they subscribed to Game Informer. Accordingly, the records or information disclosed




                                                 17
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.301 Filed 04/30/19 Page 18 of 23




 to third parties by GameStop between May 29, 2015 and July 30, 2016 indicated Plaintiffs’
 identities. See VRPA § 2.
        77.       None of the Plaintiffs nor any of the members of the Class provided GameStop
 consent, written or otherwise, to disclose their Personal Reading Information to a third party at
 between May 29, 2015 and July 30, 2016.
        78.       Worse yet, none of the Plaintiffs nor any of the members of the Class received
 notice of GameStop’s disclosures of their Personal Reading Information to third parties between
 May 29, 2015 and July 30, 2016.
        79.       GameStop’s disclosures of Plaintiffs’ and the Class’s Personal Reading
 Information between May 29, 2015 and July 30, 2016 were not made pursuant to a court order,
 search warrant, or grand jury subpoena.
        80.       GameStop’s disclosures of Plaintiffs’ and the Class’s Personal Reading

 Information between May 29, 2015 and July 30, 2016 were not made to collect payment for their
 subscriptions.
        81.       Plaintiffs are informed and believe, and thereupon allege, that GameStop’s
 disclosures of Plaintiffs’ and the Class’s Personal Reading Information between May 29, 2015 and
 July 30, 2016 were made to third parties in order to increase GameStop’s revenue, and were
 therefore not made for the exclusive purpose of marketing goods and services directly to Plaintiffs
 and the members of the Class.

        82.       By disclosing Plaintiffs’ and the Class’s Personal Reading Information between
 May 29, 2015 and July 30, 2016, GameStop uniformly invaded Plaintiffs’ and the Class’s privacy
 in their reading habits. See VRPA § 2.
        83.       Additionally, because Plaintiffs and the members of the Class paid for their
 subscriptions to Game Informer, and because GameStop was obligated to comply with the VRPA,
 GameStop’s unlawful disclosure of Plaintiffs’ and the other Class members’ Personal Reading
 Information between May 29, 2015 and July 30, 2016 deprived Plaintiffs and the Class members
 of the full value of their paid-for subscriptions. Because Plaintiffs and the other Class members


                                                 18
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.302 Filed 04/30/19 Page 19 of 23




 ascribed monetary value to the privacy of their Personal Reading Information, GameStop’s
 unlawful transmission, dissemination, and/or disclosure of their Personal Reading Information
 between May 29, 2015 and July 30, 2016 caused Plaintiffs and the Class members to receive less
 value than they paid for, thereby causing them economic harm.
        84.     Likewise, because Plaintiffs and the other Class members ascribed monetary value
 to the privacy of their Personal Reading Information, a subscription to Game Informer that keeps
 the subscriber’s Personal Reading Information private is more valuable than one that does not.
        85.     Accordingly, had Plaintiffs been adequately informed of GameStop’s disclosure
 practices in effect between May 29, 2015 and July 30, 2016, they would not have been willing to
 purchase their subscriptions to Game Informer at the price charged, if at all. Thus, GameStop’s
 unlawful disclosures between May 29, 2015 and July 30, 2016 caused Plaintiffs economic harm.
        86.     GameStop’s disclosure of Plaintiffs’ Personal Reading Information to third parties

 between May 29, 2015 and July 30, 2016 also caused an influx of third party print advertisements
 to their homes and marketing calls to their telephones.
        87.     GameStop’s disclosures of the Personal Reading Information of Plaintiffs and the
 members of the Class between May 29, 2015 and July 30, 2016 constituted clear violations of the
 VRPA and caused Plaintiffs and the members of the Class to suffer privacy-based and economic
 injuries. As a result of GameStop’s unlawful disclosures between May 29, 2015 and July 30, 2016,
 Plaintiffs and the other Class members are each entitled to recover actual damages, including

 disgorgement, or $5,000.00, whichever is greater, as well as costs and reasonable attorneys’ fees.
 VRPA § 5(a).
        88.     The right of Plaintiffs and all other members of the Class to bring a claim for
 statutory damages of $5,000.00 under the VRPA accrued, and thus vested, at the time GameStop
 committed its violations of the VRPA between May 29, 2015 and July 30, 2016 by disclosing
 Plaintiffs’ and the other Class members’ Personal Reading Information, as alleged herein.
        89.     Therefore, on behalf of themselves and the Class, Plaintiffs seek (1) actual
 damages, including disgorgement, or $5,000.00, whichever is greater, for each of themselves and


                                                 19
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.303 Filed 04/30/19 Page 20 of 23




 for each Class member pursuant to the VRPA § 5(a); and (2) costs and reasonable attorneys’ fees
 pursuant to the VRPA § 5(b).

                                   SECOND CLAIM FOR RELIEF
                                           Unjust Enrichment
                         (By Plaintiffs, on Behalf of Themselves and the Class,
                        Against GameStop, Inc. and Sunrise Publications, Inc.)
           90.   Plaintiffs repeat the allegations contained in paragraphs 1-65 as if fully set forth
 herein.
           91.   Plaintiffs bring this claim on behalf of themselves and on behalf of the members of
 the Class against GameStop (defined herein collectively as defendants GameStop, Inc. and Sunrise
 Publications, Inc.).
           92.   Plaintiffs and the Class members conferred benefits on GameStop by providing
 GameStop with their Personal Reading Information and paying GameStop for their subscriptions.

 GameStop received and retained the information and money belonging to Plaintiffs and the Class
 when Plaintiffs and the Class subscribed to Game Informer.
           93.   Because GameStop received and processed Plaintiffs’ and the Class’s subscription
 payments and Personal Reading Information, and because GameStop has employees handling
 customer accounts and billing as well as customer data, GameStop appreciates or has knowledge
 of such benefits.
           94.   Under the VRPA, Plaintiffs and the Class members were entitled to confidentiality
 in their Personal Reading Information as part of their subscriptions.

           95.   Under principles of equity and good conscience, because GameStop failed to
 comply with the VRPA, GameStop should not be allowed to retain the full amount of money
 Plaintiffs and the Class paid for their subscriptions or the money it received by transmitting,
 disseminating, and/or otherwise disclosing Plaintiffs’ and the Class’s Personal Reading
 Information.
           96.   Plaintiffs and the other Class members have suffered actual damages as a result of
 GameStop’s unlawful conduct in the form of the value Plaintiffs and the other Class members paid



                                                  20
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.304 Filed 04/30/19 Page 21 of 23




 for and ascribed to the confidentiality of their Personal Reading Information. This amount is
 tangible and will be calculated at trial.
         97.     Additionally, Plaintiffs and the Class members have suffered actual damages
 inasmuch as GameStop’s failure to inform them that it would disclose their Personal Reading
 Information caused them to purchase subscriptions when they otherwise would not have.
         98.     Further, a portion of the purchase price of each GameStop subscription transmitted,
 disseminated, and/or otherwise disclosed to Plaintiffs and the other Class members was intended
 to ensure the confidentiality of Plaintiffs’ and the other Class members’ Personal Reading
 Information, as required by the VRPA. Because Plaintiffs and the other Class members were
 denied services that they paid for and were entitled to receive – i.e., confidentiality of their Personal
 Reading Information – and because Plaintiffs and the Class would have commanded a discount to
 voluntarily forego those benefits, they incurred actual monetary damages.

         99.     To prevent inequity, GameStop should return to Plaintiffs and the Class the value
 they ascribe to confidentiality of their Personal Reading Information and all money derived from
 GameStop’s transmission, dissemination, and/or disclosure of Plaintiffs’ and the Class’s Personal
 Reading Information.
         100.    Accordingly, Plaintiffs and the Class members seek an order declaring that
 GameStop’s conduct constitutes unjust enrichment, and awarding Plaintiffs and the Class
 restitution in an amount to be calculated at trial equal to the amount of money obtained by

 GameStop through its transmission, dissemination, and/or disclosure of Plaintiffs’ and the Class’s
 Personal Reading Information.
                                       PRAYER FOR RELIEF
         WHEREFORE, Plaintiffs Robert Jeremy Horton, Mark Schoenrock, Justin Gibbs, and
 Patrick Myers, on behalf of themselves and on behalf of all others similarly situated, pray that the
 Court enter judgment in their and the Class’s favor and against Defendants GameStop, Inc. and
 Sunrise Publications, Inc.., and for the following relief:




                                                    21
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.305 Filed 04/30/19 Page 22 of 23




         A.     For an order certifying the Class under Rule 23 of the Federal Rules of Civil

 Procedure, appointing Plaintiffs as representatives of the Class, and designating Plaintiffs’ counsel

 as Class Counsel;

         B.     For an order declaring that GameStop’s conduct as described herein violated the

 VRPA;

         C.     For an order declaring that GameStop’s conduct as described herein constituted

 unjust enrichment;

         D.     For an award of actual damages, including disgorgement and restitution, or

 $5,000.00, whichever is greater, to each of the Plaintiffs and each Class member, as provided by

 the VRPA;

         E.     For an order of restitution and all other forms of equitable monetary relief;

         F.     For prejudgment interest on all amounts awarded; and

         G.     For an order awarding Plaintiffs and the Class their reasonable attorneys’ fees and

 expenses.

                                   DEMAND FOR JURY TRIAL

         Plaintiffs demand a trial by jury on all causes of action and issues so triable.

 Dated: April 30, 2019                          Respectfully submitted,

                                                /s/ Philip L. Fraietta             .
                                                One of Plaintiff’s Attorneys

                                                Frank S. Hedin
                                                fhedin@hedinhall.com
                                                David W. Hall*
                                                dhall@hedinhall.com
                                                HEDIN HALL LLP
                                                1395 Brickell Avenue, Suite 900
                                                Miami, Florida 33131
                                                Tel: 305.357.2107
                                                Fax: 305.200.8801

                                                Joseph I. Marchese
                                                jmarchese@bursor.com
                                                Philip L. Fraietta
                                                pfraietta@bursor.com
                                                BURSOR & FISHER, P.A.


                                                   22
Case 1:18-cv-00596-GJQ-PJG ECF No. 40, PageID.306 Filed 04/30/19 Page 23 of 23



                                    888 Seventh Avenue
                                    New York, New York 10019
                                    Tel: 646.837.7150
                                    Fax: 212.989.9163

                                    Ian Lyngklip
                                    ian@michiganconsumerlaw.com
                                    LYNGKLIP & ASSOCIATES
                                    CONSUMER LAW CENTER, PLC
                                    24500 Northwestern Highway, Ste. 206
                                    Southfield, Michigan 48075
                                    Tel: (248) 208-8864
                                    * Application for Admission Forthcoming

                                    Counsel for Plaintiffs and the Putative Class




                                      23
